DETAILED ACTION
1.	This action is in response to applicant's response received on 7/29/2022.  After further examination and telephone interview, a notice of allowability is formulated below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Bruenjes on 7/29/2022.
The application has been amended as follows:
Claim 1 (Currently Amended):  A nozzle for a fan assembly, the nozzle comprising: an air inlet; a first air outlet for emitting an air flow and a second air outlet for emitting an air flow, the first and second air outlets together defining an aggregate air outlet of the nozzle; a single internal air passageway extending between the air inlet and the first and second air outlets; and a valve for controlling an air flow from the air inlet to the first and second air outlets, wherein the valve comprises one or more valve members comprising a valve member body having a convex rear air directing surface, a central vertical hinge arm that extends from the front surface of the valve member body, and a pair of opposing valve arms that extend toward the first and second air outlets respectively that are moveable to adjust the size of the first air outlet relative to the size of the second air outlet while keeping the size of the aggregate air outlet of the nozzle constant, and wherein the air outlets are oriented towards a convergent point.
Claim 12 (Currently Amended):  The nozzle of claim 10, wherein of the pair of opposing valve arms [[that]] is arranged to maximally occlude the first air outlet when the valve member is in the first end position and a second valve arm of the pair of opposing valve arms [[that]] is arranged to maximally occlude the second air outlet when the valve member is in the second end position.
Claim 17 (Currently Amended):  The nozzle of claim 13, wherein the first valve member comprises a first valve arm of the pair of opposing valve arms that is arranged to maximally occlude the first air outlet when the first valve member is in the first end position and the second valve member comprise a second valve arm of the pair of opposing valve arms that is arranged to maximally occlude the second air outlet when the valve member is in the second end position.
Claim 24 (Currently Amended):  The nozzle of claim 21, wherein the valve member comprises a first valve arm of the pair of opposing valve arms that is arranged to maximally occlude the first air outlet when the valve member is in the first end position and a second valve arm of the pair of opposing valve arms that is arranged to maximally occlude the second air outlet when the valve member is in the second end position, and wherein the first valve arm and the second valve arm extend from the valve member into the elongate slots of the first and second air outlets respectively.
Claim 29 (Currently Amended):  The nozzle of claim 27, wherein the first valve member comprises a first valve arm of the pair of opposing valve arms that is arranged to maximally occlude the first air outlet when the first valve member is in the first end position and the second valve member comprise a second valve arm of the pair of opposing valve arms that is arranged to maximally occlude the second air outlet when the valve member is in the second end position and wherein the first valve arm extends from the first valve member into the arcuate slot of the first air outlet and the second valve arm extends from the second valve member into the arcuate slot of the second air outlet.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claim 1, but more specifically, a nozzle for a fan assembly having a single internal passageway, a valve for controlling an air flow comprising a valve member body having a convex rear air directing surface, a central vertical hinge arm that extends from the front surface of the valve member body, and a pair of opposing valve arms that extend toward the first and second air outlets respectively that are moveable to adjust the size of the first air outlet and second air outlet while keeping the size of the aggregate air outlet of the nozzle constant. 
The closest prior art is mentioned in the previous office action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	7/29/2022